UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30,2009 HIGHWOODS PROPERTIES, INC. (Exact name of registrant as specified in its charter) Maryland 001-13100 56-1871668 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) HIGHWOODS REALTY LIMITED PARTNERSHIP (Exact name of registrant as specified in its charter) North Carolina 000-21731 56-1869557 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 3100 Smoketree Court, Suite 600
